DETAILED ACTION

Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12 and 17, Zhu (US Paten 10,983,197) discloses dynamically enable/disable individual photodetector array (col.2 lines 33-36), control the on/off of a subset of selected from the set of SPADS (col.9 lines 28-30, col.10 lines 35-36); however, Zhu fails to teach “the first subset of pixels is not active and the second subset of pixels is active, control the first plurality of bus drivers to route event signals from the second subset of pixels to the first plurality of TDCs”, in linking with other subject matters of the claims.
Regarding claim 12, the prior art fails to teach “when the second subset of pixels is active, controlling the first plurality of bus drivers to route event signals from the second subset of pixels to the first plurality of TDCs”, in linking with other subject matters of the claims.
Regarding claim 17, the prior art fails to teach “when the subset of pixels is in readout mode, route data from the first time-capture circuit to a reading circuit via the first routing line”, in linking with other subject matters of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642